Citation Nr: 0207483	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  92-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder.



REPRESENTATION


Appellant represented by:	Francis M. Jackson, Esq.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona that denied service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder.

This case was previously before the Board in October 1993, 
May 1996, and January 2001, and was remanded for additional 
development and to correct procedural defects.  During the 
course of the appeal, the case has been transferred to the 
Togus, Maine VARO.


REMAND

A review of the record reveals that the veteran requested a 
travel board hearing in April 2002.  He subsequently canceled 
the travel board hearing and requested a video-conference 
hearing in June 2002.  A transmittal slip dated in July 2002 
indicates the veteran now wants a travel board hearing 
instead of a video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700(a) (2001), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board). In light of the foregoing and to ensure full 
compliance with due process requirements, the veteran should 
be scheduled for a hearing before a traveling member of the 
Board. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2001). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


